                                                            DC SONY~-- --           ,   .   .s
                                                             ry·, rr ~T
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                  CTRO~ICALLY Fl.LED ,
                                                     ' ·,nr-       :i ·
AMERICAN BROADCASTING COMPANIES ,
INC ., DISNEY ENTERPRISES, INC .,                    1 0.-\ ; '.      l ; i l- D:
                                                     L _.
TWENTIETH CENTURY FOX FILM
CORPORATION , CBS BROADCASTING INC .,
CBS STUDIOS INC ., FOX TELEVISION               19 Civ . 7136 (LLS)
STATIONS , LLC , FOX BROADCASTING
COMPANY , LLC, NBCUNIVERSAL MEDIA ,                      ORDER
LLC , UNIVERSAL TELEVISION LLC , AND
OPEN 4 BUSINESS PRODUCTIONS , LLC ,

Plaintiffs and Counterclaim
Defendants ,

               - against -


DAVID R . GOODFRIEND and SPORTS FANS
COALITION NY , INC .,

Defendants and Counterclaim
Plaintiffs.

     The parties '   request for a November trial date has been

submitted and is pending approval.

      Per the parties '   request in their June 29 , 2021 Letter , the

date for submitting the Pre - Trial Order is moved to Monday ,

September 20 , 2021 , and the date for the final pretrial

conference is rescheduled to October 15 , 2021 at 12 : 30 PM .



      So Ordered.

Dated :    New York , New York
           July 6 , 2021



                                            LOUIS L . STANTON
                                                U. S . D. J .


                                   - 1-
